DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species I (Fig. 1a-2f) in the reply filed on 10/5/21 is acknowledged.  The traversal is on the ground(s) that there is no burden to search some of the embodiments.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001] the patent number for the parent applications must be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 6-8, 12, 13, and 17 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Grandfield et al. (2011/0184456).
Grandfield discloses the following claimed limitations:
Claim 1: A reperfusion device for an occluded vessel, the device comprising: a framework of struts (12) (Fig. 1a) connected to a shaft (40, 42) (Fig. 1a), the struts forming a porous body (Fig. 1a) comprising a collapsed delivery configuration (Fig. 13a-c and abstract) stored in a microcatheter (Fig. 13a-c and abstract) and an expanded deployed configuration when delivered to an occlusion and distal of the microcatheter (Fig. 13a-c and abstract); and one or more indicator bands (60) (Fig. 1a) disposed on the shaft (Fig. 1a and [0091]) and configured to indicate when a distal end of the shaft is approaching the distal end of the microcatheter (Fig. 1a and [0091]); the framework of struts being constructed from a material visible under fluoroscopy ([0091]) and recovering its shape in the expanded deployed configuration automatically once released from the collapsed delivery configuration (Fig. 13a-c and abstract).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 2: Wherein the framework of struts is formed from one or more of a superelastic material, a wire, a strip, or a sheet ([0072]).
Claim 6:   Wherein the framework of struts comprises one or more coatings visible under fluoroscopy ([0091]).
Claim 7: Wherein the framework of struts comprises one or more marker bands visible under fluoroscopy ([0091]).
Claim 8: Wherein the framework of struts is formed from a tube ([0072]) comprising platinum ([0091] since it is coated with platinum) and superelastic material ([0072] where it uses Nitinol which is a superelastic material).
Note that the claimed phrase “formed from a tube ” can be treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 12, 13, and 17: See rejections above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claim(s) 9, 14, and 18 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Grandfield et al. (2011/0184456).
Grandfield discloses all the limitations discussed above including that the tube is formed by: laser cutting the framework of struts (Fig. 1a and [0072]) however Grandfield does not specify that the tube is heated and electropolished. 
However, the claimed phrase “tube is formed by: laser cutting the framework of struts; then heat setting the tube; and then	electropolishing the tube to create the framework of struts” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 1, 9-12, 15-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleshinski (6,245,012) in view of Grandfield et al. (2011/0184456).
Kleshinki discloses reperfusion device for an occluded vessel, the device comprising: a framework of struts (10) (Fig. 1) connected to a shaft (11, 50) (Fig. 1-2), the struts forming a porous body (Fig. 1) comprising a collapsed delivery configuration (Col. 3 Lines 60-67 and Col. 4 Lines 33-55) being stored in a microcatheter (Col. 3 Lines 60-67 and Col. 4 Lines 33-55) and an expanded deployed configuration when delivered to an occlusion and distal of the 
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Kleshinski further discloses that the framework of struts further comprises a porous inner body flow channel (14) internal to the porous body (Fig. 1), the porous body comprising an outer tubular body (22) radially surrounding the porous inner body flow channel during both the collapsed delivery configuration and the expanded deployed configuration (Fig. 1 and Col. 4 Lines 33-55), wherein a clot reception space (space created between the outer member and the wires of the inner body as seen in Fig. 1) is defined between the outer tubular body and the porous inner body flow channel (Fig. 1); and the porous inner body flow channel comprising: a tubular main body portion (tubular middle area seen in Fig. 1); and a closed distal portion (distal area that connects to ring 30 as seen in Fig. 1; wherein the closed distal portion and a distal portion of the outer tubular body collectively define a protective structure including a plurality of fibers comprising a distal net (26) (Fig. 1).
With respect to claim 9, the claimed phrase “tube is formed by: laser cutting the framework of struts; then heat setting the tube; and then	electropolishing the tube to create the framework of struts” is being treated as a product by process limitation. As set forth in 
Kleshinski teaches all the claimed limitations discussed above however, Kleshinski does not disclose the material of the device being made of a material visible under fluoroscopy, made of a superelastic material blended with platinum.
Grandfield discloses all the limitations as seen in the 102 rejection above including that the framework of struts being constructed from a material visible under fluoroscopy ([0091]), and wherein the framework of struts comprises platinum ([0091] since it is coated with platinum) and superelastic material ([0072] where it uses Nitinol which is a superelastic material).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Kleshinski with the materials used in Grandfield, in order to provide the capability of fluoroscopic imaging during the procedure. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grandfield et al. (2011/0184456) in view of Cauthen, III et al. (2007/0100348).
Grandfield teaches all the claimed limitations discussed above however, Grandfield does not disclose that the indicator bands are recessed surface of the shaft to provide a tactile feedback . 
Cauthen discloses a medical device with a shaft (14) which include a tactile indicator (442) which is a recessed surface to provide a tactile feedback as seen in Fig. 21 and [0150].  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Grandfield with a tactile indicator in view of the teachings of Cauthen, in order to indicate that the distal tip of the shaft has reached the desired location ([0150]).
Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. 
Applicant argues that Grandfield nor Kleshinski disclose the “indicator band” as claimed. The examiner disagrees, as seen in the rejection above, both Grandfield and Kleshinski disclose an indicator band on a shaft as seen in part 60 in Fig. 1a and [0091] of Grandfield and in parts 78 and 80 in Fig. 2 of Kleshinski. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771